Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 10/11/2022 has been entered. Claims 1-3, 9-11, and 14-21 remain pending in the application. New amendment 15-21 have been added to the application. 

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 9-11, and 14-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Note discussion of US Patent 4726486 issued Masuda and US Patent 4361215 issued to Sawai, below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 11, and 14-16 and 18 are rejected under 35 U.S.C. 102 (a)(1) and (a) (2) as being anticipated by US Patent 4726486 issued Masuda (Here forth “Masuda”).
Regarding claim 1, Masuda discloses: An expandable bag (Fig A, a bag is a flexible container that may be closed for holding, storing, or carrying something), comprising: 
a. a base panel (Fig 2, base panel 2), wherein one or more pairs lengthwise extending grooves are formed in an inner face of the base panel such that left and right groove of each of the groove pairs are aligned with each other and are separated by an impediment located at an intermediate region of the base panel (Fig 2, there are grooves 34 on the base panel 2 where elements 15 are stored when the bag is being collapsed); 
b. left and right collapsible side walls (Fig 2 side walls 4), each comprising first and second wall panels interconnected by at least one hinge (Fig 2, first and second wall panels on each side wall 4a and 4b),
wherein the left and right first wall panels are pivotally connected (Fig 2, first wall panels 4a are pivotally connected by hinge 8), respectively, to left and right edges of the base panel (Fig 2) and the left and right second wall panels are pivotally connected, respectively, to opposed frame elements of the bag (Fig 2, second wall panels 4b are pivotally connected by hinge 8), and 
wherein the expandable bag is reconfigurable from a collapsed configuration (Fig 2), in which the left and right side walls are collapsed (Fig 2, side walls 4 are collapsible), to an expanded configuration in which the left and right side walls are fully expanded and are substantially perpendicular to the base panel (Fig 1); 
c. one or more pairs of pivoting supporting members configured to resist unintentional collapse of the left and right collapsible side walls (Fig 1, pivoting supports 15), wherein each of the pivoting supporting members has an interconnecting portion pivotally connected to an intermediate region of a corresponding first wall panel and an engagement element slidably mounted in a corresponding groove of the groove pair so as to be continuously slidable along the corresponding groove in response to a degree of collapse of the left and right side walls until engaging the impediment, and (Fig 1; support members 15 are pivotally connected to an intermediate region which is the area between the two ends of the panel 2; they fit into the grooves 34 and can continuously slide along the corresponding grown based on the degree of collapse; Fig 3, engagement element 19 is a slot that is within the groove and is slidably mounted).
d) a traversable obstacle provided along the corresponding groove (Fig 3, transverse obstacle is pin 33), arranged such that additional lengthwise displacement of each of the engagement elements towards the impediment is prevented due to its secured collapse-resisting engagement with the obstacle when the bag is set to the expanded configuration, yet displacement of each of the engagement elements while traversing the obstacle along  the corresponding groove is allowed when the bag is reconfigured from the expanded configuration to the collapsed configuration (Fig 3, pin 33 is a transversible obstacle; the lengthwise displacement of engagement mechanism 19 towards the impediment 18a due the obstacle 33 only allowing the displacement of the support member 15 from collapsing where in the expanded configuration. The obstacle 33 aids in the expansion and contraction of the bag ).
Regarding claim 2, Masuda further discloses: wherein a location of a center of gravity of the bag is unchanged following reconfiguration from the collapsed configuration to the expanded configuration (As the suitcase is symmetrical and even when expanded remains symmetrical along the horizonal axis, the weight it the horizontal direction remains equally distributed and only the distribution in the vertical direction is changing, so the CG in the horizontal location remains the same).
Regarding claim 3, Masuda further disclose that the support members are pivotal props (Fig 3, support members 15 are pivotal props).
Regarding claim 11, Masuda further discloses wherein each of the pivotal props is self-locking (Fig 3, pivotal prop 15 self-locks when hook 26 comes in contact with 18a).
Regarding claim 14, Masuda further discloses wherein one of the engagement element and the obstacle is configured with resilient means which compress following transmission thereto of an actuating force (Fig 3, the engagement element 19 and obstacle 33 press together following transmission of an actuating force), to facilitate displacement of the engagement element through a clearance between the obstacle and a wall of the corresponding groove (Fig 3, engagement element 19 can be displaced between the obstacle 33 and groove wall on the panel 2) that is smaller than a groove-engaging dimension of the engagement element when a corresponding pivotal supporting member is self-locked (Fig 3, the clearance between the obstacle 33 and wall 32 is smaller than the groove engaging dimension which is the amount that the support rod would need to travel to self-lock).
Regarding claims 15, Masuda further discloses wherein the corresponding groove is defined by spaced first and second walls and is configured with a proximal cavity within which the engagement element is receivable (Fig 3, there are two walls between which there is a cavity where the engagement element 19 is receivable) when the bag is set to the expanded configuration, the obstacle constituting a distal portion of the first wall of the cavity (Fig 1 and 3, the obstacle 33 is located on a distal end portion of the first wall of the cavity).
Regarding claim 16, Masuda further discloses wherein the obstacle is planar (The obstacle 33 is planar as it lies on a plane) and is perpendicular to a lengthwise extending first wall portion of the cavity (Fig 3, the plane that the obstacle lies on is perpendicular to the lengthwise extending first wall portion of the cavity).
Regarding claim 18, Masuda further discloses further comprising an actuator for transmitting the actuating force to compress the resilient means and to initiate a bag collapsing or a bag expanding operation (Handle 24 behaves as an actuator).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda in view of US Patent 3335827 issued to Hofferbert (Here forth “Hofferbert”).
Regarding claim 9, Masuda does not expressly disclose Polypropylene.
Hofferbert discloses a similar suitcase wherein the panels are made of Polypropylene (Column 2 lines 63-70).
It would have been obvious to a person having ordinary skill in the art having the teachings of Masuda and Hofferbert before them, when the application was filed, to have modified the expandable apparatus of Masuda to include portions of the suitcase, such as the panels, be made of polypropylene, as taught by Hofferbert, to advantageously provide a sturdy support.
Regarding claim 10, Masuda does not expressly disclose metal.
 Hofferbert discloses a similar suitcase further comprising metal profiles at selected locations (Column 1, lines25-26).
It would have been obvious to a person having ordinary skill in the art having the teachings of Masuda and Hofferbert before them, when the application was filed, to have modified the expandable apparatus of Masuda to include portions of the suitcase to be made of metal, as taught by Hofferbert, to advantageously provide a sturdy support.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda in view of US Patent 4361215 issued to Sawai (Here forth “Sawai”).
Regarding claim 19, Masuda does not expressly disclose a fixed compartment.
Sawai disclose a similar bag further comprising a fixed compartment that includes the frame elements (Fig 2, portion 1 is a fixed component that attached to the compressible portion of the bag[ the fixed bag also has wheels attached 13 and 16).
It would have been obvious to a person having ordinary skill in the art having the teachings of Masuda and Sawai before them, when the application was filed, to have modified the expandable apparatus of Sawai to include the concept of the fixed compartment being added to the adjustable frame elements, as taught by Sawai, to advantageously allow the bag to hold items and be adjust based on how much room in the bag is needed by the user.
Regarding claim 20, Masuda as modified includes all of the limitations including wherein the fixed compartment is wheelable (See the detailed description of the rejection of claim 19).
Regarding claim 21, Masuda further comprising at least one handle (Fig 1, panel 1 shows two handles).
Allowable Subject Matter
Claim 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 2806563 issued to Einhorn (Fig 3: hinges, expandable apparatus);
US Publication 20060070837 by King (Fig 1-2: expandable apparatus);
US Publication 2015/0327639 by Anonelli (Fig 2: expandable apparatus);
US Patent 11044973 issued to Easterwood (Fig 6B-B: expandable apparatus).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA KAVINI TAMIL/               Examiner, Art Unit 3733                                                                                                                                                                                         
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784